DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/10/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US pub, 2007/0185990) in view of Einkauf et al. (US pub, 2016/0323377).
Referring to claims 1, 20. Ono teaches a method comprising:
collecting, by a computing system, health status values for each of a quantity of devices deployed within a network (see ¶ [016], management server 100 with Performance Analyzing Program collects performance data of each of nodes of a cluster within a network – Fig. 5, S2):
determining, by the computing system, whether the quantity of devices exceeds a threshold number of devices ([070], determining abnormal node group) wherein the threshold number of devices corresponds to a number of display elements that can be clearly presented within a particular area within a displayed user interface (see paragraphs [115]-[120], Groups of nodes are shown corresponding to number of display items that are clearly presented within a graphical user interface as shown in figure 9, i.e. Group 1 has seven nodes and Group 2 has one node);
grouping the devices, by the computing system and based on determining that the quantity of devices exceeds the threshold number of devices, into a first group of devices that includes a first plurality of the devices and a second group of devices that includes a second plurality of the devices (Fig. 1, see ¶ [089], monitored devices are grouped into two groups, i.e. Group 1, and Group 2 based determining number of devices);
determining, by the computing system and based on the health status values for each of the devices in the first group of devices, a group health status value (see ¶ [084], The group performance value calculator 118 calculates performance values of the respective classified groups); and
outputting, by the computing system, the user interface that includes a display element representing the first group of devices, wherein the display element is presented within the user interface to provide a visual indication of the group health status value (Fig. 9, 12, 13, and 16 see Graphical user interface that shows display elements representing first group as well as second group of devices to provide a visual indication of group performance status values).
Ono teaches performance analyzing program for discovering an abnormal node group (see ¶ [104] [158]) but expressly lacks the phrases such as health values and use of threshold for the number of devices in a group.
However, Einkauf teaches Auto Scaling rule or policy where cluster of nodes can scale up or down based on when a particular metric is exceeded (see ¶ [028], [029] [064], [094]).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Ono’s management server to include auto scaling policy of Einkauf that relies on automatic scaling of nodes in and out of a group of nodes based on various metrics that include determining load based on number of devices within a group as described by Einkuaf in order for using a threshold value to judge a malfunction or abnormality of performance metric for a group of devices resulting in optimal device management that is dynamic and cost effective. 
Referring to claim 2, Ono teaches the method of claim 1, wherein the group health status value is a first group health status value, and wherein the method further comprises: 
determining, by the computing system and based on the health status values for each of the devices in the second group of devices, a second group health status value (Fig. 9, 12, 13, and 16 see Graphical user interface that shows display elements representing first group as well as second group of devices to provide a visual indication of group performance status values).
Referring to claim 3, Ono teaches the method of claim 2, and wherein the display element is a first display element, and wherein outputting the user interface includes:
outputting a second display element that represents the second group of devices, wherein the second display element is presented within the user interface to provide a visual indication of the second group health status value (see ¶ [65], visually compare the performance values).
Referring to claim 4, Ono teaches the method of claim 1, wherein collecting health status values for each of the quantity of devices deployed within the network includes:
collecting a plurality of performance indicators for each of the devices ([abs], [016], [038], [041] collecting performance metrics); and
determining the health status values, for each of the quantity of devices, based on the collected performance indicators for that device (see ¶ [070], [074],[076] abnormal node group).
Referring to claim 5, Ono and Einkauf teaches the method of claim 1, wherein the devices are first type devices, wherein the group health status value is a first group health status value (see ¶ [016] [040]), wherein the first group of devices is a first group of first type devices, wherein the second group of devices is a second group of first type devices, and wherein the display element is a first display element, the method further comprising:
collecting, by the computing system, health status values for each of a quantity of second type devices deployed within the network (see Fig. 1, Group 1, and Group 2, also see ¶ [016], management server 100 with Performance Analyzing Program collects performance data of each of nodes of a cluster within a network – Fig. 5, S2);
determining, by the computing system, whether the quantity of second type devices exceeds the threshold number of devices (see ¶ [084], The group performance value calculator 118 calculates performance values of the respective classified groups));
grouping the second type devices, by the computing system and based on determining that the quantity of second type devices exceeds the threshold number of devices, into a first group of second type devices that includes a first plurality of the second type devices and a second group of second type devices that includes a second plurality of the second type devices (Einkauf: see ¶ [028], [029]); and
determining, by the computing system and based on the health status values for each of the devices in the first group of second type devices, a second group health status value (Einkauf: see ¶ [036],  the cluster of nodes may include two of more types of nodes in respective instance groups, and that different auto-scaling policies may be applied to the nodes in different instance groups).
Referring to claim 6, Ono and Einkauf teaches the method of claim 5, wherein outputting the user interface includes: outputting a second display element representing the first group of second type devices, wherein the second display element is presented within the user interface to provide a visual indication of the second group health status value (Einkauf: see ¶ [052], view the current status).
Referring to claim 7, Ono and Einkauf teaches the method of claim 6, further comprising: determining, by the computing system and based on the health status values for each of the devices in the second group of second type devices, a third group health status value (Einkauf: see ¶ [043], workers nodes 320A-320N include third type of devices).
Referring to claim 8, Ono teaches the method of claim 7, wherein outputting the user interface includes: outputting a third display element representing the second group of second type devices, wherein the third display element is presented within the user interface to provide a visual indication of the third group health status value (Fig. 13, Group 3 is third type of devices). 
Referring to claim 9, Ono teaches the method of claim 5, wherein the quantity of first type devices deployed within the network is different than the quantity of second type devices deployed within the network (Fig. 13, Group 1 has 4 devices, Group 2 has 3 devices and Group 3 has 1 device). 
Referring to claim 10, Ono teaches the method of claim 9, wherein grouping the first type devices results in the first group of first type devices having a first group size (Fig. 13, Group 1 has 4 devices); wherein grouping the second type devices results in the first group of second type devices having a second group size (Fig. 13, Group 2 has 3 devices and Group 3 has 1 device); and wherein the first group size is different than the second group size (Fig. 13, Group 1 has 4 devices, Group 2 has 3 devices and Group 3 has 1 device, i.e. they are all different group size).
Referring to claim 11, Ono teaches the method of claim 1, Ono teaches further comprising: responsive to detecting movement of a pointing device over the display element, presenting information about the devices included within the first group of devices (Fig. 3, shows a mouse item 13 that when hovered present the information).
Referring to claim 12, Ono teaches the method of claim 11, wherein presenting information includes: presenting health status values for cache of the devices included within the first group of devices (see paragraph [053], cache sizes of devices included in the group of devices).
Referring to claim 13, Ono teaches the method of claim 12, wherein presenting information includes: presenting data about performance indicators for each of the devices included within the first group of devices (see para [076], performance data is presented for each of the devices included in the Group 1 exhibited in Fig. 1).
Referring to claim 14, Ono teaches the method of claim 1, further comprising: responsive to detecting selection of the display element, presenting a table of information about the devices included within the first group of devices (see ¶ [089], see performance data table that present information about the device included within the first group).
Referring to claim 15, Ono teaches a System comprising a storage system and processing circuitry having access to the storage system, wherein the processing circuitry is configured to:
collect health status values for each of a quantity of devices deployed within a network (see ¶ [016], management server 100 with Performance Analyzing Program collects performance data of each of nodes of a cluster within a network – Fig. 5, S2),
determine whether the quantity of devices exceeds a threshold number of devices ([070], determining abnormal node group), wherein the threshold number of devices corresponds to a number of display elements that can be clearly presented within a particular area within a displayed user interface  (see paragraphs [115]-[120], Groups of nodes are shown corresponding to number of display items that are clearly presented within a graphical user interface as shown in figure 9, i.e. Group 1 has seven nodes and Group 2 has one node);
group the devices, based on determining that the quantity of devices exceeds the threshold number of devices, into a first group of devices that includes a first plurality of the devices and a second group of devices that includes a second plurality of the devices (Fig. 1, see ¶ [089], monitored devices are grouped into two groups, i.e. Group 1, and Group 2 based determining number of devices);
determine, based on the health status values for each of the devices in the first group of devices, a group health status value (see ¶ [084], The group performance value calculator 118 calculates performance values of the respective classified groups); and
output a user interface that includes a display element representing the first group of devices, wherein the display element is presented within the user interface to provide a visual indication of the group health status value (Fig. 9, 12, 13, and 16 see Graphical user interface that shows display elements representing first group as well as second group of devices to provide a visual indication of group performance status values). 
Ono teaches performance analyzing program for discovering an abnormal node group (see ¶ [104] [158]) but expressly lacks the phrases such as health values and use of threshold for the number of devices in a group.
However, Einkauf teaches Auto Scaling rule or policy where cluster of nodes can scale up or down based on when a particular metric is exceeded (see ¶ [028], [029] [064], [094]).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Ono’s management server to include auto scaling policy of Einkauf that relies on automatic scaling of nodes in and out of a group of nodes based on various metrics that include determining load based on number of devices within a group as described by Einkuaf in order for using a threshold value to judge a malfunction or abnormality of performance metric for a group of devices resulting in optimal device management that is dynamic and cost effective. 
Referring to claim 16, Ono teaches the system of claim 15, wherein the group health status value is a first group health status value, and wherein the processing circuitry is further configured to:
determine, based on the health status values for each of the devices in the second group of devices, a second group health status value (see Fig. 9, 12, 13, and 16 see Graphical user interface that shows display elements representing first group as well as second group of devices to provide a visual indication of group performance status values).
Referring to claim 17, Ono teaches the system of claim 16, and wherein the display clement is a first display element, and wherein to output the user interface the processing circuitry is further configured to: Output a second display clement that represents the second group of devices, wherein the second display element is presented within the user interface to provide a visual indication of the second group health status value (see ¶ [65], visually compare the performance values).
Referring to claim 18, Ono teaches the system of claim 15, wherein to collect health status values for each of the quantity of devices deployed within the network, the processing circuitry is further configured to: collect a plurality of performance indicators for each of the devices ([abs], [016], [038], [041] collecting performance metrics), and
determine the health status values, for each of the quantity of devices, based on the collected performance indicators for that device (see ¶ [070], [074],[076] abnormal node group).
Referring to claim 19, Ono in combination with Einkauf teaches the system of claim 15, wherein the devices are first type devices, wherein the group health status value is a first group health status value (see ¶ [016] [040]), wherein the first group of devices is a first group of first type devices, wherein the second group of devices is a second group of first type devices, wherein the display element is a first display element, and wherein the processing circuitry is further configured to: collect health status values for each of a quantity of second type devices deployed within the network (see Fig. 1, Group 1, and Group 2, also see ¶ [016], management server 100 with Performance Analyzing Program collects performance data of each of nodes of a cluster within a network – Fig. 5, S2);
determine whether the quantity of second type devices exceeds the threshold number of devices (see ¶ [084], The group performance value calculator 118 calculates performance values of the respective classified groups);
group the second type devices, based on determining that the quantity of second type devices exceeds the threshold number of devices, into a first group of second type devices that include a first plurality of the second type devices and a second group of second type devices that includes a second plurality of the second type devices (Einkauf: see ¶ [028], [029]); and
determine, based on the health status values for each of the devices in the first group of second type devices, a second group health status value (Einkauf: see ¶ [036],  the cluster of nodes may include two of more types of nodes in respective instance groups, and that different auto-scaling policies may be applied to the nodes in different instance groups).
Response to Arguments
Applicant's arguments with respect to claims above filed on 05/17/2022 have been considered but they are not persuasive. After further search and thorough examination of present application claims 1-20 remain rejected.
In the remarks, applicant argues in substance:
	That- “However, Ono does not teach the combination of features recited by amended claim 1. For example has not been shown to disclose any grouping of devices that is based on a threshold number of devices” where the threshold number of devices is specified in claim 1” 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In this case, the examiner respectfully disagrees with applicants interpretation of the primary reference as it relates to broadly recited claim language described in the independent claim 1. The claim limitation in question require to determine whether quantity of devices exceeds a threshold of devices wherein threshold number of devices corresponds to number of display elements which are presented in a given area of within an Interface. Upon careful review of the primary reference Ono that teaches displaying image a group display area 40a that displays group names of respective groups that are clearly presented within a particular area within a display user interface which is color coded. Therefore, gleaning from the description and with the combination of both references, an ordinary artisan would be able to arrive at the current broadly recited claim language. 
	Dependent Claims each depend from one of claims 1, 15 and 20 described above. Accordingly, the examiner respectfully submits that claims 2-14, 16-19 are not patentable at least for depending from rejected independent claims 1, 15 and 20. In conclusion, the applicant arguments are not persuasive and no patentable subject matter has been identified given the breath of the claims being recited herein. It is further concluded that distinguishing features in question have been addressed and applicant is invited to schedule an interview to discuss how to further clarify the claims over the cited prior art.
Correspondence Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454